EXHIBIT 99.1 CONTACT:Lester A. Aaron Chief Financial Officer (818) 591-9800 For Immediate Release Unico American Corporation Reports First Quarter 2008 Financial Results Woodland Hills, Calif., May 15, 2008 - Unico American Corp. (NASDAQ - “UNAM”) (“Unico,” the “Company”), an insurance holding company that, through its subsidiaries, including Crusader Insurance Company, offers a variety of property and casualty insurance products and services, today announced its financial results for the first quarter ended March 31, 2008. First Quarter Highlights Ø Product Development Activity: · We improved the flexibility and marketability of our coverage to owners of Auto Repair & Body Shops, and owners of Apartment Buildings, via the adoption of new coverage enhancement endorsements, · We increased the competitiveness of our Used Car Dealer program, · We broadened our access to the property insurance market by increasing the limits of coverage offered for property risks, from $6 million to $10 million. Ø Customer Services Activity.During the quarter we improved the speed and efficiency of our business and made the Company a more attractive partner for brokers and agents: · We introduced broker/agent communication options for direct delivery and correspondence to consumers, · We introduced “paperless” electronic distribution of policies, endorsements and correspondence as an option for brokers and agents, · We introduced an on-line forms library, and on-line, easy-issuance of Certificates and Binders options, · We redesigned and simplified various risk management and renewal survey processes, to be more user friendly for consumers, agents and brokers, · We re-engineered procedures in order to accommodate more policy reinstatement requests and to improve cancellation and coverage change requests, · We introduced a new and renewal business grace-period binding process that will assist in selling escrow opportunities. Ø Sales Force Development: · We appointed five agents in pursuit of our target of twelve agents by the end of this year. Ø The Company increased book value per share by 4%, to $12.76 per diluted share as of March 31, 2008, as compared to $12.28 per diluted share as of December 31, 2007. Ø A.M. Best upgraded Crusader’s rating outlook, from “stable” to “positive.” First Quarter 2008 Results In the first quarter ended March 31, 2008, total revenues were $12.3 million, compared with revenues of $12.9 million a year ago. Net premium earned was $8.9 million, or 73% of revenues, compared to net premium earned of $9.7 million, or 75% of revenues, in the first quarter of 2007.Revenue softening was primarily the result of continued competition in the California insurance marketplace. Net investment income for the quarter was $1.6 million, or 13% of revenues, compared with $1.7 million, or 13% of revenues, a year ago. Total insurance company revenues were $10.6 million, or 87% of total revenues, compared to total insurance company revenues of $11.3 million, or 88% of total revenues, in the first quarter of 2007. Gross commissions and fees during the quarter increased 8% to $1.5 million, or 12% of revenues, from $1.4 million, or 11% of revenues, a year ago. Loss and loss adjustment expenses were $6.2 million, or 69% of net premium earned, compared to 61% for the same period in the prior year. The increase in loss and loss adjustment expenses was primarily the result of an increase in current accident year losses incurred and a decline in favorable development from prior accident years’ losses and loss adjustment expenses.Current accident year losses were 73% of net premium earned compared to 70% in the same period in the prior year.Net favorable development incurred for the first quarter ending March 31, 2008 was $0.4 million compared to $0.8 million in the same quarter last year. Policy acquisition costs were $2.1 million, or 17% of total revenues, compared to $2.0 million, or 15% of total revenues, in the first quarter of 2007. Commissions to agents and brokers increased $0.1 million to $0.3 million for the three months ended March 31, 2008, from $0.2 million for the three months ended march 31, 2007, as written premiums in the health insurance program increased, resulting in a related increased in commission income from that program. Total expenses during the quarter ended March 31, 2008, were $10.8 million, compared to $10.3 million for the quarter ended March 31, 2007. For the first quarter of 2008, net income was $1 million, or $0.17 per diluted share, compared with net income of $1.7 million, or $0.30 per diluted share for the first quarter of 2007. “During the first quarter of 2008, Unico continued to improve its long-term prospects with new initiatives while, at the same time, remaining profitable and increasing book value per share.We were also gratified at the recognition by A.M. Best of our stronger financial condition,” said Mr. Erwin Cheldin, President of Unico. “While our markets remain competitive and some of the market is now under-priced, our legacy of innovative risk management practice allows us unique access to what remains a substantial addressable market of well-priced underwriting opportunities.Having begun to re-engineer the business for further innovation, productivity and efficiency, we are more confident of our ability to work with our agents and broker partners and to play an enhanced role in those markets.” Financial Condition As of March 31, 2008, the Company had cash and investments of $149 million (at amortized cost).Stockholders’ equity was $71.8 million, or $12.76 per common share, compared to stockholders’ equity of $69.1 million, or $12.28 per common share, at December 31, 2007.Of the Company’s $149 million of investments (at amortized cost), $134 million are fixed maturity investments, of which $125 million (93%) are U.S. treasury securities. About Unico American Corp. Headquartered in Woodland Hills, California, Unico is an insurance holding company that underwrites property and casualty insurance through its insurance company subsidiary; provides property, casualty, and health insurance through its agency subsidiaries; and through its other subsidiaries provides insurance premium financing and membership association services. Unico has conducted the majority of its operations through Crusader Insurance Company since 1985. For more information, please visit the Company’s Web site at www.crusaderinsurance.com. Safe
